DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The objection to the drawings is withdrawn in view of the replacement drawing sheet filed 3 May 2022.

Election/Restrictions
Newly amended claims 14, 16, 17 and 21-24 are directed to an invention that is independent or distinct from the invention originally claimed because Inventions II and I are related as combination and subcombination. 
I. Claims 1-13 and 25, drawn to a metering tube assembly, classified in F16K 47/06.
II. Claims 14, 16, 17, and 21-24, drawn to a mobile fluid distribution system, classified in B01F 23/40.
Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the mobile fluid distribution system does not require a metering tube assembly comprising an inlet plate, an outlet plate, and a plurality of stacked metering plates.  The subcombination has separate utility such as to regulate flow of a fluid used in a manufacturing process.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not re quired because one or more of the following reasons apply:
•	the inventions have acquired a separate status in the art in view of their different classification
•	the inventions have acquired a separate status in the art due to their recognized divergent subject matter
•	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 14-17 and 21-24 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The rejection of claim 10 as indefinite under 35 U.S.C. § 112(b) is withdrawn in view of the amendment filed 3 May 2022.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mittendorf et al. (US 2,021,079).
Regarding claim 1, Mittendorf et al., herein Mittendorf, discloses a metering tube assembly (restricted flow device) for regulating flow of a fluid, the metering tube assembly (fig. 1) comprising: a) a fluid inlet (10); b) a fluid outlet (14); and c) a plurality of stacked metering plates (11) located between the fluid inlet (10) and the fluid outlet (14), each of the plurality of stacked metering plates (11) defining a fluid passageway (16-18) in fluid communication with the fluid inlet (10) and fluid outlet (14), and having a length greater than a thickness of the metering plate (a length of groove 16 is greater than a thickness of disc 11; figs. 1 and 2), wherein the stacked metering plates (11) are arranged such that a fluid flowing through the metering plates (11) flows sequentially through the fluid passageways (16-18) of the metering plates (fluid flows through each groove 16 of each disc 11 sequentially; c. 2, ll. 30-34 and 45-52); an inlet plate (9) defining the fluid inlet (10); and an outlet plate (13) defining the fluid outlet (14); wherein the plurality of stacked metering plates (11), the inlet plate (9), and the outlet plate (13) are fixedly secured together (stacked discs 11 and plates 9 and 13 are fixedly secured together at least by compression of spring 15; c. 2, ll. 15-15) to form an assembly with an outer perimeter defined by the plurality of metering plates (11), the inlet plate (9), and the outlet plate (an assembly of stacked discs 11 and plates 9 and 13 are formed with an outer perimeter defined at least by plate 9 at a bottom, plate 13 at a top, and discs 11 on the sides; fig. 1). 
Regarding claims 2-6, Mittendorf discloses wherein the fluid passageway (16) of each metering plate (11) is formed as an open channel in the metering plate (groove 16 is formed as an open channel in disc 11; fig. 2); wherein each metering plate (11) defines a first side and a second side, and wherein a first segment (groove 16 on a first side of disc 11) of the fluid passageway (16-18) is defined on the first side and a second segment (groove 16 on a second side of disc 11) is defined on the second side (disc 11 has a groove 16 on each side, connected by perforation 18 which passes through disc 11 from one side to the other; c. 2, ll. 30-34 and 45-52); wherein the fluid passageway (16-18) includes a third segment (18) extending through a thickness of the metering plate (11) to join the first and second segments of the fluid passageway (perforation 18 extends through a thickness of disc 11 to join grooves 16 on either side of  disc 11; c. 2, ll. 45-52); wherein at least a portion of the fluid passageway length is non-linear (groove 16 is non-linear; fig. 2); wherein at least a portion of the fluid passageway (16-18) forms a spiral shape (groove 16 forms a spiral shape; fig. 2).
Regarding claims 7-13, Mittendorf discloses further comprising a plurality of gaskets (12) between the plurality of stacked metering plates (washers 12 are disposed between each disc 11; c. 2, ll. 9-11); wherein each of the plurality of gaskets (12) defines a central aperture (21; fig. 4) placing the fluid passageways (16-18) of adjacent metering plates (11) in fluid communication with each other (c. 2, ll. 45-52); wherein each of the plurality of metering plates (11) is identical to the others of the plurality of metering plates (discs 11 are identical; c. 2, ll. 21-26); wherein the plurality of metering plates (11) includes at least three metering plates (the assembly includes at least three discs 11; fig. 1); wherein the fluid passageway (16-18) extends between a first end (depression 17 at a first side of disc 11) and a second end (depression 17 at a second side of disc 11), wherein the first and second ends are coaxially aligned about a longitudinal axis of the metering plate (depressions 17 on each side of a disc 11 are coaxially aligned about a longitudinal axis of disc 11; fig. 4); wherein the longitudinal axis of the metering plate (11) extends through a center of the metering plate (a longitudinal axis of disc 11 extends through a center; fig. 2); wherein the fluid inlet (10) and the fluid outlet (14) are coaxially aligned about the longitudinal axis (central perforations 10 and 14 are coaxially aligned about the longitudinal axis through a center of discs 11; fig. 1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mittendorf et al. (US 2,021,079) in view of Scull (3,856,049).
Regarding claim 25, Mittendorf discloses the invention as set forth above with regard to claim 1. 
Mittendorf is silent on apertures through the plates through which fasteners extend.
	Scull teaches a metering tube assembly (10) including a plurality of stacked metering plates (13) having a plurality of coaxially aligned apertures (through which bolts 17 extend; fig. 1) to secure the plurality of metering plates (13) together (c. 3, ll. 7-9).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Mittendorf with the aperture and bolt arrangement of Scull to securely hold the plurality of metering plates together to ensure a desired fluid flow rate through the fluid passage in the plates. In modifying the apparatus of Mittendorf with that of Scull, one of ordinary skill would have known to also fasten inlet and outlet plates 9 and 13 of Mittendorf with the bolts of Scull for proper flow of fluid through the fluid passage in the plates.

Response to Arguments
Applicant's arguments filed 3 May 2022 have been fully considered but they are not persuasive.
With regard to independent claim 1, Applicant argues that Mittendorf fails to teach or suggest “a design in which an outer perimeter of the assembly is defined by the inlet plate, outlet plate, and the metering plates.” Response, p. 8, para. 2. However, as set forth in the rejection above, Mittendorf discloses inlet plate 9, outlet plate 13, and metering discs 11 are fixedly secured together to some degree, by at least spring 15, to form an assembly of stacked plates. Although Applicant asserts that “high pressures can overcome the force of spring 15 to separate the discs and washers,” (p. 8, para. 2) there is some amount of force that may separate any assembly, and that does not preclude the assembly from being interpreted as “fixedly secured” to some degree. Further, the assembly of stacked plates of Mittendorf has an outer perimeter defined by discs 11, inlet plate 9, and outlet plate 13.  Applicant also argues that a skilled person would not have modified Mittendorf “as such a modification would remove a key functionality of the configuration disclosed in Mittendorf.” Response, p. 8, para. 2. However, Mittendorf discloses that spring 15 “holds the assembly of discs, washers and plates together, and it will be obvious that the compressive strength of this spring may be varied to make the device responsive to different maximum pressures” (c. 2, ll. 16-20). Therefore, Mittendorf teaches an arrangement in which spring 15 has a greater compressive strength withstanding a greater maximum pressure, and therefore, at some lower pressure, spring 15 must prevent the discs, washers, and plates from separating. 
With regard to independent claim 14, claims 14, 16, 17, and 21-24 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348.  The examiner can normally be reached on Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIKA J. VILLALUNA/Primary Examiner, Art Unit 2852